Title: To Thomas Jefferson from Granville Sharp Pattison, 28 November 1824
From: Pattison, Granville Sharp
To: Jefferson, Thomas


                        Sir,
                        
                            Baltimore
                            Nov. 28th 1824
                    I was honoured last Spring, by a communication from you on the subject of anatomical Preparations for the University of Virginia...My object in addressing you at present, is, to ascertain the sum, the Trustees of your University might feel disposed to expend in the purchase of an extensive Anatomical Museum. The reasons which make me anxious to obtain this information, I shall state with candour, but, as many things may occur which may prevent me from leaving this country even on a visit, I am very desirous that this should be considered a confidential communication.My health having suffered very much since last Spring, I have determined, should nothing occur to prevent me, to visit Scotland immediately after the termination of the present Session of Lectures.. As frequent overtures have been made to me since my arrival in America, of professional connections in my native country, it is possible that some of so favourable a character may be offered during my visit, as to make it clearly my interest to remain in Europe This is problematical, and it would unquestionably require a very powerful inducement, to determine me, to break the many, and valued connections I have formed after a residence of five years in this country. Indeed in leaving the U. States I  shall do so  with the intention of returning to them before the commencement of the next Session of Lectures. It would be desirable, however, to have my affairs so situated, that were I inclined to remain, I could do so without the necessity of again recrossing the Atlantic. To avoid this necessity I would require to dispose of my very valuable, and extensive collection of Anatomical Preparations before my departure,  and it is with this view, I am anxious to ascertain from you, what is the probable sum the trustees of the University of Virginia, might be disposed to lay out in the purchase of such a collection. I do not expect that any offer could be made for the Museum before it was examined, and its value ascertained, all the information I would at present request, is, whether the fiscal concerns of your institution are such as to warrant the expectation, that if the value of the collection was such as I am inclined to estimate it you would be prepared to become the purchasers.The Museum is formed in part of the anatomical collection which belonged to the late distinguished anatomical teacher Mr Allan Burns, and was collected by him, enjoying very extended, and remarkable  opportunities for the investigations of morbid anatomy after a laborious devotion to the subject of 12 years. And about ⅓ has since been added by my own exertions. Mr Burns having been in partnership with Mr Russell, the expences of collecting and preparing the specimens, were defrayed by the company, and by the deed of co-partnering it was agreed, that in case of the death of the one partner, the survivor was intitled to become the  proprietor of the share of the deceased,  upon paying to his heirs the one half of the sum charged on the Books of the company for collecting the wholle, no additional charge being made for the value of the articles. Upon Mr Burns death I became the partner of Mr Russel, and on  consenting to continue the Lectures, and receive only ⅓ of the fees, I was allocated Mr Burns’ interest in the Museum by only paying the sum it actually cost, and as Mr Russells health a short time after-wards obliged him to retire from his profession, I became on consideration of my taking upon myself the payment of certain debts of the company possessor of the other half upon the same terms. Mr Burns museum thus obtained, and independant of the large additions made to it by myself cost me between six and seven Thousand Dolls. It consists of from 500 to 600 specimens, chiefly of morbid anatomy. I am not aware of any museum, where a more perfect collection illustrative of the various forms of Disease will be found. It will at once occur to you that the value of the preparations are much enhanced from their being morbid. Any man with common industry may collect a museum of healthy anatomy, but, it requires great facilities  in examining Bodies after death and the labour of a wholle life to bring to-gether specimens to illustrate all the varieties of structure, which occur from disease. In one particular my museum is more valuable than any of the same extent I ever knew—There are few duplicates in it, and it scarcely contains a preparation which does not demonstrate some pathological principle, and with a few exceptions the history of the case of the patient, from whom the preparation was procured, is recorded.Anatomical preparations being an article not in the market, it is impossible to say what is their value—this of course must always be ideal.. The only data to judge from are the prices paid for other collections. The Royal college of Surgeons paid John Hunters Liens for his museum Thirty five thousand Pounds Stg and I am told that the small collections of wax preparations attached to the Maryland Hospital cost Dr McRussel  $7000.I would certainly prefer the University of Maryland to become the purchasers of the Museum, as in the event of my return, it would be desirable that I should be attached to the Institution which possessed my collection. But, as I am far from being a man of fortune, prudence dictates to me the propriety, of ascertaining the highest price which I may obtain for the Museum. I shall therefore feel obliged by your informing me what sum you think your trustees might be disposed to expend on the purchase, provided the Museum was after an examination, found as valuable as I am inclined to consider it. I should have no objection to receive the purchase money in four installments, one in cash, a second in 12 months a third in 24 months, and the last in 36 months.I have the honour to be, Sir, Your most obt St
                        Granville Sharp Pattison